        Case 4:19-cv-00989-PJH Document 36 Filed 08/29/19 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2                                   OAKLAND DIVISION
 3
     PC COMA LLC,                                             Case No. 4:19-cv-00989-PJH
 4
                            Plaintiff,                        ORDER OF DISMISSAL WITH
 5                                                            PREJUDICE
            v.
 6
     HP Inc.,
 7
                            Defendant.
 8
                             ORDER OF DISMISSAL WITH PREJUDICE
 9
            On this day, Plaintiff PC Coma LLC (“Plaintiff”) and Defendant and Counterclaim-Plaintiff
10
     HP Inc. (“HP”) announced to the Court that they have resolved Plaintiff’s claims for relief against
11
     HP asserted in this case and HP’s claims, defenses and/or counterclaims for relief against Plaintiff
12

13   asserted in this case. Plaintiff and HP have therefore requested that the Court dismiss Plaintiff’s

14   claims for relief against HP with prejudice and HP’s claims, defenses and/or counterclaims for

15   relief against Plaintiff without prejudice, and with all attorneys’ fees, costs and expenses taxed
16   against the party incurring same. The Court, having considered this request, is of the opinion that
17
     their request for dismissal should be granted.
18
            IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against HP are dismissed
19
     with prejudice and HP’s claims, defenses and/or counterclaims for relief against Plaintiff are
20

21   dismissed without prejudice. IT IS FURTHER ORDERED that all attorneys’ fees, costs of court

22   and expenses shall be borne by each party incurring the same.
                                                                                     S DISTRICT
                                                                                   TE
23                                                                               TA
                                                                                                C
                                                                                                         O
                                                                             S




                                                                                                          U
                                                                            ED




                                                                                                           RT




                                                                                                      ERED
                                                                        UNIT




24                                                                                      O ORD
                                                                                 IT IS S
                                                                                                                 R NIA




     Dated: August 29, 2019                       _______________________________________
                                                                           Hamilto
                                                                                   n
25                                                                                           lis J.
                                                                        NO




                                                                                          hyl
                                                                                  Judge P
                                                      Phyllis J. Hamilton
                                                                                                                 FO
                                                                         RT




                                                                                                             LI




                                                                           E
                                                      United States District RJudge
                                                                            H




26
                                                                                                         A




                                                                               N                             C
                                                                                                     F
                                                                                 D      IS T RIC T O

27

28
                                                                    ORDER OF DISMISSAL WITH PREJUDICE
                                                                                      4:19-CV-00989-PJH
